DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-21 are objected to because of the following informalities:  although technically in compliance with the requirements of 35 USC 112(d), it is unclear whether claims 15-21 are intended to be examined as dependent claims. Claims 15-21 are written as ultimately depending from claim 1, but do not properly claim dependence in their preamble and appear to claim systems of different scope than the claim from which they depend.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"piezoelectric element" and "drive-voltage application device" in claim 1,
"retainer-member moving device" in claim 3,
"coupling member" in claim 5,
"holding member" in claims 6 and 13,
"pressing force measuring device" in claim 7,
"voltage distributor" in claims 9 and 14,
"pressing member" in claim 12,
"loading and unloading device" in claim 19,
"orientation detector" in claim 20, and
"cleaning device", "drying device", and "transporting device" in claim 21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7048621, "Chen") in view of Elledge (US 7357695).
Regarding claim 1, Chen teaches a polishing head system capable of polishing a workpiece having a film, to be processed, by relatively moving the workpiece and a polishing surface in the presence of a polishing liquid while pressing the workpiece against the polishing surface, comprising: 
a polishing head (100) including 
an actuator configured to apply a pressing force to the workpiece (pressure chambers 106a-106c of flexible membrane 108, see Chen fig. 2), 
a retainer member arranged outside the actuator (110), and
first piezoelectric elements coupled to the retainer member (actuators 1302a-1302e can be piezoelectric, see Chen figs. 13-14 and col. 11 lines 15-43).
Chen further teaches that the downward extension of the actuators may be individually controlled (see Chen col. 11 lines 15-43), but does not explicitly teach the presence of a drive-voltage application device configured to apply voltages independently to the first piezoelectric elements. 
However, Elledge teaches a polishing head system containing a plurality of piezoelectric actuators (150) and a drive-voltage application device configured to apply voltages independently to each of the plurality of piezoelectric elements (controller 180 sends voltages via electric coupler 158 to adjust position and magnitude of the force of actuation, see Elledge col. 4 line 36 - 63). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of a device to apply independent voltages to individual piezoelectric elements from Elledge in the device of Chen as Chen teaches individual control, but not a structure for that individual control. Elledge teaches an implementation of such a control device.

Regarding claim 3, Chen in view of Elledge teaches the polishing head system according to claim 1, further comprising a retainer-member moving device configured to move an entirety of the first piezoelectric elements and the retainer member toward the polishing surface (polishing fluid is pumped into load chamber 130, pushing base 104—which includes the piezoelectric elements 1302 and retainer 110 downwards, see Chen col 6 lines 34-52 and figs. 2 and 13-14).

Regarding claim 9, Chen in view of Elledge teaches the polishing head system according to claim 1, wherein the polishing head further includes a voltage distributor electrically coupled to the drive-voltage application device and the first piezoelectric elements, the voltage distributor being configured to distribute the voltage applied from the drive-voltage application device to the first piezoelectric elements (the teachings of a controller include the teaching of including an electrical coupler 158, which distributes voltage via wires, see Elledge col. 4 lines 53-63).

Regarding claim 10, Chen in view of Elledge teaches the polishing head system according to claim 1, wherein the actuator comprises a fluid-pressure type actuator, the fluid-pressure type actuator including an elastic membrane (108) configured to form second pressure chambers (106a-106c) and arranged to contact the back surface of the workpiece (see Chen fig. 2), and second supply lines communicating with the second pressure chambers (passages 112a-112c, see Chen fig. 2 and col. 4 lines 44-61), respectively.
Chen does not explicitly teach that the supply lines are for a gas, reciting only that they are fluidly coupled to pressure regulators (see Chen col. 4 lines 44-61). However, the use of a gas such as air as the fluid in such a bladder is well known in the art (see Elledge col. 2 lines 16-21), and consequently its use would have been obvious.

Regarding claim 11, Chen in view of Elledge teaches the polishing head system according to claim 1, but does not teach that the actuator comprises second piezoelectric elements which are arranged so as to apply pressing forces to multiple regions of the workpiece.
However, Elledge further teaches the concept of an actuator for a top ring that comprises second piezoelectric elements which are arranged so as to apply pressing forces to multiple regions of the workpiece (concentric piezoelectric members 150, see Elledge fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the actuator of Chen with the piezoelectric actuators of Elledge, as doing so would provide benefits to wafer polishing and reduced downtime for maintenance (see Elledge col. 6 lines 41-53).

Regarding claim 12, Chen in view of Elledge teaches the polishing head system according to claim 11, but does not directly teach that the polishing head further includes pressing members coupled to the second piezoelectric elements, respectively.
However, Elledge further teaches that the carrier assembly can include one or more flexible members that separate the lower wall from the workpiece (see Elledge fig. 2 and col. 5 lines 4-13). It would have been obvious to a person of ordinary skill in the art at the time of the invention to include such members, as doing so would protect the piezoelectric members (see Elledge col. 5 lines 4-13).

Regarding claim 13, Chen in view of Elledge teaches the polishing head system according to claim 12, but does not explicitly teach that the polishing head further includes a second holding member configured to limit a range of movement of the pressing members in a direction perpendicular to a direction of pressing of the workpiece.
However, Elledge further teaches the inclusion of a member (134) that is capable of limiting a range of movement of the pressing members in a direction perpendicular to a direction of pressing of the workpiece (134 encircles pressing members 150, and is coupled to the shaft, thereby limiting movement in a lateral direction, see Elledge figs. 2 and 3).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to integrate the additional teachings of Elledge, as doing so represent the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.

Regarding claim 14, Chen in view of Elledge teaches the polishing head system according to claim 11, wherein the second piezoelectric elements are electrically coupled to a voltage distributor which is configured to distribute the voltage applied from the drive-voltage application device to the second piezoelectric elements (the teachings of a controller include the teaching of including an electrical coupler 158, which distributes voltage to the piezoelectric elements via wires, see Elledge col. 4 lines 53-63).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Elledge as applied to claim 1 above, and further in view of Kim et al. (US 6290584, "Kim").
Regarding claim 2, Chen in view of Elledge taches the polishing head system according to claim 1, but does not teach that the retainer member comprises retainer members coupled to the first piezoelectric elements, respectively.
However, Kim teaches a polishing head system having a retainer member comprising split retaining segments (see Kim fig. 2), wherein the retainer is coupled to a biasing mechanism (see Kim col. 7 lines 22-36 and col. 8 lines 13-21). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Kim into the device of Chen, as doing so would promote a more uniform polishing of the workpiece and enhanced polishing control near the edge of a wafer (see Kim col. 2 lines 43-54).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Elledge as applied to claim 3 above, and further in view of Kimura et al. (US 6443821, "Kimura").
Regarding claim 4, Chen in view of Elledge teaches the polishing head system according to claim 3, but does not teach that the retainer-member moving device includes an elastic bag forming a first pressure chamber therein and a first gas supply line communicating with the first pressure chamber.
However, Kimura teaches a polishing head system (1) having a retainer-member moving device (bag 60 moves retainer ring 62, see Kimura fig. 5) that includes an elastic bag forming a first pressure chamber therein and a first gas supply line communicating with the first pressure chamber (elastic see Kimura fig. 5 and col. 9 lines 15-19).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Kimura with the polishing head system of Chen and Elledge, as adding an elastic bag and gas supply line to the load chamber of Chen represents the combination of known prior art elements according to known methods in a fashion that would yield results predictable to a person of ordinary skill. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Elledge as applied to claim 1 above, and further in view of Tseng et al. (US 6579151, "Tseng").
Regarding claim 5, Chen in view of Elledge teaches the polishing head system according to claim 1, but does not teach that the polishing head further includes coupling members coupled to the first piezoelectric elements, respectively; and end surfaces of the coupling members are coupled to the retainer member.
However, Tseng teaches a polishing head system having a retaining member (44) coupled to piezoelectric elements (46) that further includes coupling members (flanges 56) coupled to the first piezoelectric elements, respectively; and end surfaces of the coupling members are coupled to the retainer member (flanges are coupled to 44, see Tseng fig. 5 and col. 7 lines 23-35).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Tseng with the device of Cheng and Elledge, as doing so represents the combination of known prior art elements according to known methods in a fashion that would yield predictable results.

Regarding claim 6, Chen in view of Elledge and Tseng teaches the polishing head system according to claim 5, wherein the polishing head further includes a first holding member configured to limit a range of movement of the coupling members in a direction perpendicular to a direction of pressing the retainer member (flanges 56 are attached by screws 52, see Tseng fig. 5 and col. 7 lines 23-3).

Regarding claim 7, Chen in view of Elledge and Tseng teaches the polishing head system according to claim 5, but does not teach that the polishing head further includes pressing-force measuring devices configured to measure pressing forces generated by the first piezoelectric elements.
However, Tseng teaches the use of piezoelectric elements that are capable of serving as both actuators and pressing-force measuring devices (see Tseng col. 6 line 52 - col. 7 line 13). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to use such elements in the combined device of Chen, Elledge, and Tseng, as doing so results in better control of retaining ring pressure under dynamic conditions (see Tseng col. 6 lines 30-40). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Elledge, and Tseng as applied to claim 7 above, and further in view of Maruyama et al. (US 7446456, "Maruyama").
Regarding claim 8, Chen in view of Elledge and Tseng teaches the polishing head system according to claim 7, but does not teach that the pressing-force measuring devices are arranged between the first piezoelectric elements and the coupling members, respectively.
However, Maruyama teaches a piezoelectric element (see Maruyama figs. 1a and 1b) comprising multiple layers of piezoelectric material, wherein a first piezoelectric layer (3) acts as an actuator while a second piezoelectric layer (7) acts as a pressing force measuring device (see Maruyama col. 12 line 53 - col. 13 line 31). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teaching of a layered piezoelectric element such as that taught by Maruyama with the piezoelectric elements of the combined device of Chen, Elledge, and Tseng, as doing so represents the use of a known technique (locating an additional layer of piezoelectric material below the actuator such that it could act as a simultaneous sensor) to improve similar devices (the piezolectric actuators of Chen) in the same way.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Elledge as applied to claim 1 above, and further in view of Yoshida (US 10569381).
Regarding claim 15, Chen in view of Elledge teaches the polishing head system according to claim 1, but does not teach that it is used as part of a polishing apparatus for polishing a workpiece that further comprises: a polishing table for holding a polishing pad; a polishing-liquid supply nozzle configured to supply a polishing liquid onto the polishing pad and an operation controller configured to control operations of the polishing table, the polishing-liquid supply nozzle, and the polishing head system.
However, Yoshida teaches a polishing apparatus for polishing a workpiece (see Yoshida fig. 1) that comprises 
a polishing table for holding a polishing pad (3); 
a polishing-liquid supply nozzle configured to supply a polishing liquid onto the polishing pad (5), 
a polishing head system (1) and 
an operation controller configured to control operations of the polishing table, the polishing-liquid supply nozzle, and the polishing head system (7, see Yoshida fig. 1). 
It would have been obvious to a person having ordinary skill in the art to combine the various teachings of Yoshida with the device of Chen and Elledge, as doing so would be the combination of known prior art elements (the top ring of Chen and Elledge and the other polishing system elements of Yoshida) according to known methods (taught by Yoshida) in a fashion likely to produce predictable results.

Regarding claim 16, Chen in view of Elledge and Yoshida teaches the polishing apparatus according to claim 15, further comprising a film-thickness sensor configured to measure a thickness of a film, to be processed, of the workpiece, the film-thickness sensor being arranged in the polishing table (film thickness sensor 15 see Yoshida fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the additional teachings of Yoshida with the device of Chen, Elledge, and Yoshida, as doing so would be the combination of known prior art elements (the top ring of Chen and Elledge and the other polishing system elements of Yoshida) according to known methods (taught by Yoshida) in a fashion likely to produce predictable results.

Regarding claim 17, Chen in view of Elledge and Yoshida teaches the polishing apparatus according to claim 16, but does not teach that the operation controller is configured to produce a film-thickness profile of the workpiece from measured values of the film thickness acquired by the film-thickness sensor, and to determine voltage instruction values for the drive-voltage application device based on the film-thickness profile.
However, Yoshida further teaches that the operation controller is configured to produce a film-thickness profile of the workpiece from measured values of the film thickness acquired by the film-thickness sensor, and to determine a polishing condition based on the film-thickness profile (see Yoshida col. 7 lines 14-38, and that the polishing condition adjusting involves adjusting pressure behind wafer, see Yoshida col. 10 lines 3-14). 
The combined device of Chen and Elledge does teach the use of voltage instruction values for the drive-voltage application device to adjust the force and magnitude of piezoelectric actuation, see the rejection of claim 1.
It would have been obvious to a person having ordinary skill in the art to implement this teaching in the device of Chen, Elledge, and Yoshida such that the operation controller is configured to produce a film-thickness profile of the workpiece from measured values of the film thickness acquired by the film-thickness sensor, and to determine voltage instruction values for the drive-voltage application device based on the film-thickness profile. Such a combination represents the combination of known prior art elements according to known methods and likely to yield predictable results.

Regarding claim 18, Chen in view of Elledge and Yoshida teaches the polishing apparatus according to claim 16, but does not teach that the the operation controller is configured to determine voltage instruction values for the drive-voltage application device based on a difference between the film-thickness profile and a target film-thickness profile.
However, Yoshida further teaches that the operation controller is configured to produce a film-thickness profile of the workpiece from measured values of the film thickness acquired by the film-thickness sensor, to determine a polishing condition based on the film-thickness profile (see Yoshida col. 7 lines 14-38, and that the polishing condition adjusting involves adjusting pressure behind wafer, see Yoshida col. 10 lines 3-14), and that the adjustment is based on a difference, (adjusting polishing condition based on difference between measured thickness distribution and target, see Yoshida col. 7 lines 27-38). 
The combined device of Chen and Elledge does teach the use of voltage instruction values for the drive-voltage application device to adjust the force and magnitude of piezoelectric actuation, see the rejection of claim 1.
It would have been obvious to a person having ordinary skill in the art to implement this teaching in the device of Chen, Elledge, and Yoshida such that the operation controller is configured to determine voltage instruction values for the drive-voltage application device based on a difference between the film-thickness profile and a target film-thickness profile. Such a combination represents the combination of known prior art elements according to known methods and likely to yield predictable results.

Regarding claim 20, Chen in view of Elledge and Yoshida teaches the polishing apparatus according to claim 15, but does not teach that it comprises an orientation detector configured to detect an orientation of the workpiece in its circumferential direction.
However, Yoshida further teaches the use of an orientation detector configured to detect an orientation of the workpiece in its circumferential direction (cut detection sensor 51, see Yoshida col. 10 lines 15-63).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to include an orientation detector as taught by Yoshida in the device of Chen, Elledge, and Yoshida, as doing so would have allowed the processor to identify the orientation of the wafer in terms of rotation of the polishing head.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Elledge, and Yoshida as applied to claim 15 above, and further in view of Nomura et al. (US PGPub 2015/017880, "Nomura").
Regarding claim 19, Chen in view of Elledge and Yoshida teaches the polishing apparatus according to claim 15, but does not teach that it further comprises a loading and unloading device configured to allow the polishing head to hold the workpiece thereon.
However, Nomura et al. teaches a polishing apparatus that includes a loading and unloading device configured to allow the polishing head to hold the workpiece thereon (transfer portions TP1-7, see Nomura fig. 3 and paragraph [0085]). 
It would have been obvious to a person of ordinary skill in the art to combine the loading and unloading device of Nomura with the apparatus of Chen, Elledge, and Yoshida, as doing so represents the combination of known prior art elements according to known methods and would be likely to yield predictable results.

Regarding claim 21, Chen in view of Elledge and Yoshida teaches the polishing apparatus according to claim 15, but does not teach that it further comprises a cleaning device configured to clean the polished workpiece; a drying device configured to dry the cleaned workpiece; and a transporting device configured to transport the workpiece between the polishing apparatus, the cleaning device, and the drying device.
However, Nomura teaches a polishing apparatus comprising a polishing unit for polishing a workpiece (3A), a cleaning device configured to clean the polished workpiece and a drying device configured to dry the cleaned workpiece(cleaning section 4 includes cleaning units 73 and 74 and drying unit 75, see Nomura fig. 3 and paragraph [0118]); and a transporting device configured to transport the workpiece between the polishing apparatus, the cleaning device, and the drying device (transporter portions including linear transporter 6, transfer positions TP1-5, swing transporter 12, and transfer robots 77 and 78, see Nomura fig. 3 and paragraphs [0117]-[0118]).
It would have been obvious to a person of ordinary skill in the art to combine the cleaning, drying, and transporting devices of Nomura with the apparatus of Chen, Elledge, and Yoshida, as doing so represents the combination of known prior art elements according to known methods and would be likely to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobata et al. (US 10665487), Yavelberg (US 9878421), Wuerfel et al. (US 9559286), Chang et al. (US 9358658), Nabeya et al. (US 8100743), Nabeya et al. (US 8083571), Fukuda et al. (US 7967660), Gao et al. (US 7942063), Herold et al. (US 7160177), Sakurai et al. (US 7150673), Brown (US 6863771), Brown (US 7285037), Owczarz et al. (US 6776695), Kajiwara et al. (US 6558232), Boggs et al. (US 6325696), Kobayashi et al. (US 6242353), Numoto et al. (US 6203414), Williams et al. (US 6110025), Blalock (US 5997384), Doran (US 5888120), Robinson et al. (US 5868896), Robinson et al. (US 6143123), Robinson et al. (US 6458015), Watanabe et al. (US PGPub 2018/0286717), Strasser et al. (US PGPub 2009/0311945), and Sasaki et al. (US PGPub 2008/0146119) teach relevant aspects of piezoelectric actuators, retaining arrangements, top rings, and polishing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723